








AMENDED AND RESTATED


MANAGEMENT AGREEMENT


BY AND BETWEEN


NTS REALTY HOLDINGS LIMITED PARTNERSHIP


AND


NTS DEVELOPMENT COMPANY




As of December 29, 2005

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page   ARTICLE I DEFINITIONS   1


ARTICLE II APPOINTMENT OF MANAGER, TERM AND TERMINATION   3

2.1 Appointment of Manager 3 2.2 Term 3 2.3 Renewal 3 2.4 Termination 3 2.5
Obligations Upon Termination 5


ARTICLE III DUTIES AND AUTHORITY OF MANAGER   7

3.1 Acceptance of Appointment 7 3.2 Property Management Services 7 3.3
Construction Supervision Services 8 3.4 General Contracting Services 9 3.5
Commercial Leasing Services 9 3.6 Disposition Services 10 3.7 Repairs 10 3.8
Service Contracts 10 3.9 Capital Expenditures 10 3.10 Supplies 10 3.11 Employees
10 3.12 Administrative Services 11 3.13 Reimbursement of Manager 11 3.14
Separation of Owner's Monies 11 3.15 Third-Party Manager 11 3.16 Legal
Compliance 11 3.17 General Authority 11


ARTICLE IV OWNER'S COVENANTS   12

4.1 Indemnification 12 4.2 Insurance 12


ARTICLE V MANAGER'S COMPENSATION   13

5.1 Property Management Fee 13 5.2 Construction Supervision Fee 14 5.3 General
Contractor Fee 14 5.4 Commercial Leasing Fee 15 5.5 Disposition Fee 15 5.6
Condominium Conversion Fee 16


ARTICLE VI EXPENSES   17

6.1 Reimbursement of Expenses 17


i

--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS   18

7.1 Deferral 18 7.2 Notices 18 7.3 Entire Agreement 19 7.4 Governing Law 19 7.5
Assignment 19 7.6 Interpretation 19 7.7 Severability 19 7.8 No Waiver 19


ii

--------------------------------------------------------------------------------


AMENDED AND RESTATED


MANAGEMENT AGREEMENT

     THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (the “Agreement”), entered
into as of the 29th day of December, 2005, by and between NTS REALTY HOLDINGS
LIMITED PARTNERSHIP, a Delaware limited partnership (“Owner”) and NTS
DEVELOPMENT COMPANY, a Kentucky corporation, and/or an affiliate performing
services on its behalf (collectively, the “Manager”).


R E C I T A L S

     A.     Owner owns, leases, develops and rents various office buildings,
business centers, multifamily properties, retail properties and a ground lease
in various locations.

     B.     On December 28, 2004, Owner and Manager entered into the original
Management Agreement (the “Original Agreement”), which provided that Manager
would manage and operate Owner’s real properties as set forth in the Agreement.

     C.     Owner desires to continue to obtain the assistance and services of
Manager in connection with the management and operation of the Owner’s real
properties specifically identified on Exhibit A attached hereto in accordance
with the terms and conditions of this Agreement.

     D.     Manager desires to continue to provide the requested assistance and
services to Owner as provided herein.

     E.     Owner and Manager desire to make several amendments to the Original
Agreement and to restate the Original Agreement in its entirety.

     NOW, THEREFORE, in consideration of their mutual undertakings, IT IS AGREED
by and between the parties hereto as follows:


ARTICLE I


DEFINITIONS

     “Administrative Services”shall have the meaning ascribed to such term in
Section 3.12 hereof.

     “Aggregate Sales Price” shall mean the gross sales price as listed in an
agreement for sale, without regard to prorations or fees.

     “Agreement”shall have the meaning ascribed to such term in the introductory
paragraph set forth herein.

     “Business Day” shall mean any day other than a Saturday, Sunday, national
holiday or day on which national banks, SEC or the American Stock Exchange are
closed for business.

--------------------------------------------------------------------------------

     “Cause”shall have the meaning ascribed to such term in Section 2.4(b)(i)
hereof.

     “Change of Control”shall be deemed to have occurred if a majority of an
entity’s equity ownership is controlled by one or more individuals or entities
that do not own such equity ownership as of the date of this Agreement.

     “Commercial Leasing Fee” shall have the meaning ascribed to such term in
Section 5.4 hereof.

     “Commercial Property Management Fee”shall have the meaning ascribed to such
term in Section 5.1(b) hereof.

     “Construction Agreement” shall mean any construction contract(s) and/or
construction management agreement(s) entered into (or intended to be entered
into) between Owner and the contractor or the subcontractor, as the same may be
amended or otherwise modified from time to time.

     “Construction Supervision Fee” shall have the meaning ascribed to such term
in Section 5.2 hereof.

     “Cooperating Broker”shall have the meaning ascribed to such term in Section
3.2(b) hereof.

     “Disposition Fee” shall have the meaning ascribed to such term in Section
5.5 hereof.

     “Expenses”shall mean the expenses due to the Manager pursuant to the terms
of this Agreement.

     “Gross Collected Revenue” shall mean the amount of gross rental and other
income (including loss of rent or other insurance proceeds) collected from any
of Owner’s Properties during the Term.

     “Gross Rental Amount” shall mean the aggregate amount of: (i) base rent and
(ii) operating expenses (including, but not limited to, operating expense stops,
base-year common area maintenance charges or other such designated expenses) as
calculated at the time of the execution of a lease or a renewal and to be paid
by tenants (whether paid to the landlord or directly to a third party provider)
to operate the premises or such charges that are customary within the commercial
real estate industry, payable during the initial term or renewal term, as
applicable, of the lease.

     “Hard Construction Costs” shall mean the actual hard costs of a specific
construction project, including direct contractor costs for labor, materials,
equipment, services, overhead, profit and other direct costs, excluding Repairs.

     “Management Fees” shall mean the aggregate compensation to which Manager is
entitled pursuant to the terms of this Agreement.

2

--------------------------------------------------------------------------------

     “Management Services” shall mean all services provided by Manager pursuant
to Article III, including, but not limited to, the property management services,
construction supervision services, general contracting services, commercial
leasing services, administrative services and any other services Manager or
Owner deem necessary or advisable to carry out Manager’s obligations under this
Agreement.

     “Original Agreement” shall have the meaning ascribed to such term in the
Recitals hereof.

     “Party”or “Parties”shall mean Manager, Owner or both, as applicable.

     “Property”or “Properties” shall mean Owner’s real properties specifically
identified on Exhibit A attached hereto, as amended from time to time.

     “Repairs”shall mean all repairs or alterations made to a Property or
Properties which are not capitalized, but are expenses for such Property.

     “SEC”shall mean the Securities and Exchange Commission.

     “Term”shall have the meaning ascribed to such term in Section 2.2 hereof.


ARTICLE II


APPOINTMENT OF MANAGER, TERM AND TERMINATION

     2.1    Appointment of Manager. Owner hereby engages and appoints Manager as
the sole and exclusive property management agent to manage and operate the
Properties upon the terms and conditions set forth herein. Manager shall perform
all duties and provide all services customarily provided and necessary to
operate, manage, coordinate, supervise and maintain the Properties in an
efficient and business-like manner.

     2.2    Term. Subject to Section 2.3, the term of this Agreement shall be
for a period of one (1) year, commencing upon the effective date of this
Agreement, unless otherwise terminated as provided herein (the “Term”).

     2.3    Renewal. Unless either party (i) elects not to renew this Agreement
by providing written notice to the other no later than sixty (60) days’ prior to
the end of any current Term or (ii) otherwise terminates this Agreement as set
forth herein, this Agreement shall be automatically renewed for successive
one-year periods.

     2.4    Termination.

(a)    Without Cause. At any time during the Term, Owner and Manager shall each
have the absolute right and power to terminate this Agreement, without Cause (as
defined below), upon sixty (60) days’ prior written notice to the
non-terminating party; provided, however, that Manager shall be entitled to
receive all Management Fees earned prior to or during the sixty (60) day period
subsequent to the delivery of the notice of termination, consistent with the
terms and conditions set forth in Article V below.


3

--------------------------------------------------------------------------------

(b)    With Cause. Notwithstanding the stated Term hereof, this Agreement may be
terminated by either party hereto for Cause. Any such termination for Cause
shall be effective immediately upon delivery of written notice from the
terminating party to the terminated party. The only definitions of “Cause” below
that will permit Manager to terminate this Agreement for Cause are the
definitions in subsections (i)(A), (i)(C), (i)(E) or (i)(F). Owner may terminate
this Agreement for Cause based on any of the definitions set forth below.


(i)    “Cause,” as used herein, shall mean and refer to:


(A)   The failure by either party to perform or comply with any of its material
obligations hereunder at the time or times and in the manner required under this
Agreement without attempting to diligently and continuously commence curing such
failure within thirty (30) days of receipt by the non-performing party of notice
of such failure (unless such failure is of a criminal or quasi-criminal nature,
in which event no cure period shall be provided); provided, however, that the
non-payment of Management Fees or Expenses must be cured by Owner within five
(5) days of receipt of a notice of failure to pay such Management Fees or
Expenses; or


(B)    Manager is grossly negligent in the performance of its obligations under
this Agreement or intentionally or willfully breaches its obligations under this
Agreement; or


(C)    (1)  If Manager or Owner shall file a voluntary petition in bankruptcy,
or shall be adjudicated a bankrupt or insolvent, or shall file any petition or
answer seeking any reorganization, arrangement, composition, liquidation,
dissolution or similar relief for itself under the present or any future federal
bankruptcy act or any other present or future applicable federal, state or other
statute or law relative to bankruptcy, insolvency or other relief for debtors,
or under any regulation promulgated thereunder; or


          (2)  If a court of competent jurisdiction shall enter an order,
judgment or decree approving a petition filed against Manager or Owner seeking
any reorganization, arrangement, composition, liquidation, dissolution or
similar relief under the present or any future federal bankruptcy act or any
other present or future applicable federal, state or other statute or law
relating to bankruptcy, insolvency, or other relief for debtors, and such party
shall acquiesce in the entry of such order, judgment or decree or such order,
judgment or decree shall remain unvacated and unstayed for an aggregate of sixty
(60) days from the date of entry thereof, or any trustee, receiver, conservator
or liquidator of such party or of all or any substantial part of such party’s
property shall be appointed without the consent or acquiescence of such party
and such appointment shall remain unvacated and unstayed for an aggregate of
sixty (60) days; or


4

--------------------------------------------------------------------------------

          (3)  If Manager or Owner shall become insolvent or admit in writing
its inability to pay its debts as they mature or is generally not paying its
debts as they mature or makes an assignment for the benefit of creditors;


(D)   Owner sells, transfers or otherwise conveys its interest in all of the
Properties;


(E)   There is a Change of Control of Owner or Manager; or


(F)   In the event of war, insurrection, riot, fire, flood, earthquake or other
unusual weather conditions, explosion, act of God, peril of the sea, strike,
lockout or other industrial disturbance, sabotage, accident, injunction, act of
governmental authority, compliance with governmental order or national defense
requirements, or any other circumstance beyond the reasonable control of the
parties interferes with the Properties or Manager’s ability to satisfy its
duties hereunder, the affected party may terminate the Agreement with respect to
the affected Properties.


(ii)    This Agreement shall be deemed to be terminated automatically with
respect to any particular Property upon the date of the closing of a sale,
transfer or other conveyance of such Property.


(iii)   Notwithstanding any such notice of termination by Owner or Manager,
Manager shall be and remain liable for the performance and the fulfillment of
its fiduciary duties and other obligations hereunder and shall maintain all
records, documents, property and files unimpaired through and including the
effective date of termination and thereafter as required by the terms set forth
herein. Neither party, by exercising its right to terminate this Agreement in
accordance with the terms hereof, shall relinquish any remedy available to it at
law or in equity.


     2.5    Obligations Upon Termination.

(a)    Upon the expiration or termination of this Agreement with respect to any
Property for any reason, Manager shall use diligent efforts to deliver to Owner
within forty-five (45) days (and in no event more than sixty (60) days) a full
and final accounting, which shall include a statement outlining in detail any
Management Fees and any reimbursement of Expenses due to Manager hereunder, and
shall, simultaneously with the delivery of such statement, cause all funds held
by Manager relating to such Property to be delivered to Owner, deducting only
such sums, including the Management Fees and Expenses or any other amounts due
or payable or to become due or payable to Manager, not then the subject of any
dispute. In the event Owner concurs with Manager’s final accounting and any
reimbursement of Expenses due to Manager, Owner shall promptly pay Manager such
amount which remains unpaid, which payment shall be made not later than thirty
(30) days after receipt of Manager’s final accounting. If Owner does not concur
with the final accounting or any reimbursement of Expenses due to Manager,


5

--------------------------------------------------------------------------------

the controversy as to the actual amount due to Manager shall be negotiated in
good faith by Owner and Manager, using the parties’ reasonable efforts to
resolve any disputes promptly. If the parties are unable to resolve any such
disputes in a prompt manner, such disputes shall be settled by arbitration by a
single arbitrator in Louisville, Kentucky, pursuant to the American Arbitration
Association rules in effect on the date of this Agreement. The appointing
authority will be the American Arbitration Association and the case will be
administered by the American Arbitration Association. Any award will be final,
binding and conclusive upon the parties and a judgment rendered may be entered
in any court having jurisdiction over the dispute.In any event, the Owner shall
promptly pay to the Manager prior to the resolution of any such disputes, any
amounts not in dispute.


(b)    Upon termination of this Agreement with respect to any Property or upon
the expiration of this Agreement, Manager shall:


(i)   promptly deliver to Owner (or Owner’s designee) all original books,
records, correspondence, bills and invoices and all other documents and personal
property in Manager’s possession relating to the applicable Property and not
previously delivered to Owner, including, without limitation, all accounting
books and records, rent rolls, security deposit schedules, payroll records,
originals and copies of all leases, correspondence, service contracts and
agreements, and technical data with respect to operation and maintenance of the
various systems of the Property.


(ii)   Manager shall surrender the Property to Owner and quit the premises on
the date required by Owner. Manager shall use commercially reasonable efforts to
cooperate with Owner to accomplish an orderly transfer and transition of the
operation and management of the Property to a party designated by Owner. Owner
shall assume all obligations and commitments for goods and services authorized
herein and made prior to termination by Manager.


(iii)   At the request of Owner, Manager shall, at the cost and expense of
Owner, remove all signs previously approved for installation by Owner wherever
located on such Property indicating that Manager is the property management
agent and replace and restore any damage resulting therefrom, reasonable wear
and tear excepted.


(c)   The expiration or termination of this Agreement in its entirety or with
respect to any particular Property under the provisions of this Article II shall
not affect the rights of either party with respect to any damages it has
suffered as a result of any breach of this Agreement, nor shall it affect the
rights or obligations of either party with respect to liability or claims
accrued, or arising out of events occurring, prior to the date of expiration or
termination, all of which shall survive such expiration or termination.


6

--------------------------------------------------------------------------------


ARTICLE III


DUTIES AND AUTHORITY OF MANAGER

     3.1    Acceptance of Appointment. Manager hereby accepts the appointment as
the sole and exclusive property management agent to manage and operate the
Properties and agrees to perform the Management Services pertaining to said
appointment and to manage and operate each Property in a commercially reasonable
manner consistent with those management services that are customarily provided
by managers of comparable quality and type of real estate in the same geographic
area where the applicable Property is located. Manager, in fulfilling its
obligations under this Agreement, shall act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent manager acting
in a like capacity and familiar with such matters would use in the ordinary
course of business (subject to the limitations set forth herein). In connection
therewith, and subject to Owner’s providing adequate funds as provided for
herein (including Expenses), the Manager agrees to perform, and Owner hereby
expressly authorizes and empowers Manager to so perform (subject to the
limitations set forth herein), whatever duties the Manager deems necessary or
advisable to carry out the appointment.

     3.2    Property Management Services.

(a)   Leasing of the Properties. In connection with the Owner’s multifamily
Properties as designated on Exhibit A, Manager shall use commercially reasonable
efforts to maintain the highest occupancy at the highest rents for each space
comprising the Properties, and in so doing, shall market to and procure leases
from third parties for the Properties, including locating potential tenants,
negotiating leases with tenants and executing and/or brokering leases as agent
for Owner. Manager shall have complete authority to negotiate all of the terms
of each lease, both economic and non-economic, as well as complete authority to
negotiate and execute amendments and other modifications thereto in the name of
or on behalf of Owner; provided however, that the terms of any lease, amendment
or modification thereof shall be on commercially reasonable terms.


(b)   Cooperating Brokers. Manager shall cooperate with other brokers in leasing
commercial properties. Any third party broker acting on behalf of a tenant to
lease a commercial Property shall be a “Cooperating Broker.” Owner hereby
authorizes Manager to disclose to any Cooperating Broker the terms set forth in
Section 5.4 or as otherwise approved by Owner.


(c)   Advertising and Signs. Subject to Owner’s approval and at Owner’s sole
expense, Manager shall advertise the Properties or portions thereof (as
necessary and as permitted by law), as well as prepare and secure renting signs,
renting plans, circular matter and other forms of advertising.


(d)   Collection of Rents. Manager may, in its sole discretion, prepare and
deliver to commercial tenants monthly bills setting forth all amounts due under
their respective leases, together with any other information and materials that
is required under their respective leases. Manager shall use its best efforts
and due diligence to collect all rents and other income and to enforce the terms
of such leases.


7

--------------------------------------------------------------------------------

(e)   Third-Party Contractors. Manager shall have the authority to execute
commercially reasonable contracts with third-party contractors on Owner’s behalf
if Manager deems it necessary and advisable to carry out its obligations under
this Agreement. Manager agrees to recommend the hiring of only qualified,
reputable, licensed and insured contractors to work at the Properties. Manager
shall not enter into any third-party contract whatsoever unless the contract
shall:


(i)   Require that the third-party contractor provide to Manager, at such third
party’s sole cost and expense, insurance (including (i) worker’s compensation
insurance which complies with all applicable statutory requirements; (ii)
employer’s liability insurance of at least $1,000,000; (iii) general liability
insurance of at least $1,000,000) that adds Owner and Manager (and such other
parties as Owner or Manager may designate) as additional insured parties under
the liability coverages and provide to Manager insurance certificates evidencing
and confirming the third-party contractor’s compliance with the above
requirements prior to commencing work under the relevant contract;


(ii)   Prohibit the third-party contractor’s use or disposal of hazardous or
toxic substances without the Manager’s prior written consent;


(iii)   Provide for a with or without cause right to cancel the third-party
contract which may be exercised by either Owner or Manager, without cost,
payment or penalty, upon no more than thirty (30) days’ notice unless otherwise
approved in writing by Owner;


(iv)   Be assignable to a new owner without the third party contractor’s
consent, or, if not so assignable, then be terminable immediately by Owner
without cost, payment or penalty upon a sale or transfer of Owner’s interest in
the Property;


(f)   Legal Proceedings. Manager may, in the name of the Owner, hire legal
counsel and institute any and all legal actions or proceedings for the
collection of rents or other income from the Properties, or the ousting or
dispossessing of tenants or other persons from the Properties. Manager may also
employ legal counsel to prepare lease and lease amendments and for advice with
respect to existing tenancies. Owner shall reimburse Manager for all reasonable
fees and expenses of counsel set forth above in the manner provided for in this
Agreement.


     3.3    Construction Supervision Services. Manager shall coordinate and
oversee the general contractors, subcontractors or consultants who are
responsible for monitoring any design and construction work, including work
related to the conversion of any Property to condominiums (other than with
respect to developments, additions and expansions of newly-acquired or existing
Properties which constitute general contracting services under Section 3.4) on
the Properties, including, but not limited to: scheduling meetings between
architects, engineers, space planners, and tenants (or prospective tenants);
obtaining Owner’s or tenants’written approval of working drawings (as
applicable); coordinating and directing pre-bid conferences with contractors;
establishing a project time schedule; administering and coordinating job site
construction meetings as necessary to ensure the timely flow of information

8

--------------------------------------------------------------------------------

among Owner, tenants, contractors, professionals, space planners and contractors
(as applicable); obtaining and reviewing all necessary lien releases; reviewing
all payment requests pursuant to the contract documents; inspecting the
construction of the improvements; assisting contractors in obtaining notices of
completion, certificates of occupancy, or equivalent documents; conducting final
walk-throughs with Owner, tenants, space planners and contractors (as
applicable); obtaining tenants’ written acceptance and acknowledgement of the
substantial completion date of the improvements; assisting in the preparation of
a final punchlist which itemizes all work needed to be completed or requiring
repair or adjustment; and obtaining from contractors, subcontractors, material
suppliers or other consultants all such guarantees, instructions, equipment
manuals, warranties and all other pertinent documents relating to the work. In
connection therewith, Manager shall:

(a)   Review and negotiate Construction Agreements with general contractors,
subcontractors or consultants and all renewals, modifications and amendments to
the Construction Agreements, and all change orders in connection therewith. Upon
request made by Owner, Manager shall deliver to Owner copies of all Construction
Agreements and any modifications or renewals thereof or change orders issued
thereunder;


(b)   Oversee all filings and applications for permits, certificates and other
similar approvals or documentation with all authorities having jurisdiction over
the Properties;


(c)   Define the scope of work; assist in preparing and reviewing plans and
specifications, including attendance at meetings with architects and engineers;
solicit bids; coordinate schedule, ordering, and deliveries; review draw
requests and make recommendations for payment; keep Owner informed of the status
of the jobs; and make recommendations regarding payment; and supervise and
monitor the performance of the professionals involved and the overall progress
of the work.


     3.4    General Contracting Services. With respect to developments,
additions and expansions of newly-acquired or existing Properties, Manager may
engage in general contracting services for the Properties as it deems advisable
and commercially reasonable. Such general contracting services rendered
hereunder shall include, without limitation, the complete construction of a
project according to the relevant documents, certain pre-construction services,
bidding, procurement, administration of the work and start-up services and all
services necessary in order to provide a level of quality in workmanship
consistent with those general contracting services that are customarily provided
by general contractors of comparable quality and type real estate in the same
market for the applicable Property. The Manager, in fulfilling its obligations
under this Agreement, shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent general contractor acting
in a like capacity and familiar with such matters would use in the ordinary
course of business (subject to the limitations set forth herein).

     3.5    Commercial Leasing Services. Manager may engage in commercial
leasing services at Owner’s Properties (other than multifamily properties
designated on Exhibit A) as it deems advisable and commercially reasonable. Such
commercial leasing services rendered hereunder shall include, without
limitation, all activities, including but not limited to, marketing

9

--------------------------------------------------------------------------------

efforts to lease and renew existing leases in connection with such Properties,
as well as efforts to negotiate, prepare and execute the leases.

     3.6    Disposition Services. Manager shall have the exclusive right, upon
and pursuant to Owner’s prior direction, to sell or otherwise dispose of any
Property. Manager shall use its best efforts, consistent with professional
standards and Owner’s rights hereunder or otherwise, to procure buyers for a
possible sale of a Property, effect a sale of a Property and in connection
therewith shall list the Property for sale, make contact with and qualify
prospective buyers, investigate and pursue offers and inquiries referred to
Manager, canvass, solicit and otherwise market the Property for sale, find a
suitable buyer for the Property, and negotiate a suitable price and terms of the
sale thereof.

     3.7    Repairs. Manager shall cause each Property to be maintained in a
good, safe and clean condition and in a condition comparable to that of other
properly maintained properties of similar type and market to that of each
Property. Manager is generally authorized, in the name of the Owner, to make, or
cause to be made, Repairs to the Properties and to purchase supplies as may be
advisable or necessary. Manager should not incur an expense that exceeds the sum
of Twenty-Five Thousand Dollars ($25,000) unless previously authorized by Owner.
Manager shall be reimbursed for the actual cost to Manager of such Repairs;
provided, however, that such actual cost shall not exceed the amount that an
unaffiliated third party would incur with respect to such Repair in the
applicable market. Manager shall pass on to Owner any rebate or discount which
Manager obtains for the purchase of supplies or services for the repair or
alteration of the Properties.

     3.8    Service Contracts. Manager is authorized, in the name of the Owner,
to enter into contracts for electricity, gas, telephone, janitorial services,
snow removal, window cleaning, vermin extermination, landscaping and other
services as Manager deems advisable for the Properties that are customarily
performed by an outside vendor other than a property manager.

     3.9    Capital Expenditures. Manager is authorized, in the name of the
Owner, to enter into agreements with regard to all capital expenditures and
non-operating expenses related to each Property which have been previously
authorized by Owner.

     3.10    Supplies. Manager shall purchase or maintain, on Owner’s behalf and
in Owner’s name, all equipment, tools, materials, and supplies reasonably
necessary for the care, maintenance and operation of the Properties.

     3.11    Employees. Manager agrees to use reasonable care to hire, supervise
the work of and discharge employees on behalf of Owner. All employees hired to
service, operate and maintain the Properties may be employees of Manager or its
subcontractor. Nothing contained in this Section 3.11 is intended to give Owner
the right to hire or fire any employee of Manager or characterize Owner as the
employer of any such employee. Manager shall ensure that all of its employees
are covered by workmen’s compensation policies and any other insurance policies
which now or hereafter are required by any governmental agency. In addition,
Manager shall ensure that its employees are covered by federal or applicable
state unemployment insurance, shall make all wage and salary deductions properly
applicable and pay all taxes incurred in connection with the wages, salaries or
employment of its employees by means of withholding or as otherwise may be
required by law or regulation.

10

--------------------------------------------------------------------------------

     3.12    Administrative Services. During the term of this Agreement, the
Manager shall, subject to the terms hereof, provide to Owner the following
administrative services (collectively, the “Administrative Services”):

(a)   records of each Property and the preparation of monthly income statements
and a monthly statement of receipts and disbursements of each Property,
including the calculation of Management Fees and Expenses pursuant to this
Agreement (remitting any balance shown to Owner), as necessary or appropriate
for the management of the Property; and


(b)   prepare and file, or cause to be prepared and filed, all withholding, and
other payroll tax returns of Owner required to be filed by it and arrange for
any payroll taxes owing by Owner to be paid to the appropriate authorities out
of funds Owner makes available for such purpose, all on a timely basis and in
accordance with applicable law.


     3.13    Reimbursement of Manager. Owner shall reimburse Manager promptly
for any monies that Manager may elect to advance for the account of Owner.
Nothing in this Agreement shall be construed to obligate Manager to make any
advances.

     3.14    Separation of Owner’s Monies. All monies received by Manager for or
on behalf of Owner (less any sums properly deducted by Manager pursuant to any
of the provisions of this Agreement) shall be deposited in one or more bank
accounts maintained by Manager for the deposit of monies of Owner and not
commingled with the funds of Manager. Manager shall have the right to make
disbursements to itself from Owner’s accounts with respect to Management Fees
and Expenses as provided for herein.

     3.15    Third-Party Manager. Manager shall have the right to engage
third-party property managers or leasing agents to assist it in performing its
duties under this Agreement when in the opinion of Manager such action would be
appropriate. The fee of the third-party manager or leasing agent shall be paid
by Manager and shall not be reimbursed by Owner.

     3.16    Legal Compliance. Manager shall comply with, and require that all
of its subcontractors, vendors and employees comply with, all valid municipal
ordinances, state and federal laws and applicable orders and regulations
directly issued by an authorized governmental agency (and any amendments
thereto) in the performance of this Agreement and attempt to furnish or cause to
be furnished to Owner, such reasonable stipulations, statements or certificates
(if any) evidencing such compliance that Owner may acquire for its protection.

     3.17    General Authority. Manager has the general authority and powers as
may be necessary or advisable to carry out the spirit and intent of this
Agreement.

11

--------------------------------------------------------------------------------


ARTICLE IV


OWNER’S COVENANTS

     4.1    Indemnification. Owner agrees:

(a)   to hold Manager free and harmless from damages or injuries to person or
property by reason of any cause whatsoever, either in and about the Properties
or elsewhere, when Manager is carrying out the provisions of this Agreement or
acting under the express or implied directions of Owner;


(b)   to reimburse Manager, upon demand, for any monies which Manager is
required to pay out for any reason whatsoever, either in connection with, or as
an expense in defense of any claim, civil or criminal action, proceeding, charge
or prosecution made, instituted or maintained against Manager and/or Owner,
affecting, or due to the condition or use of, the Properties, or acts or
omissions of Manager or employees of Owner or Manager, or arising out of, or
based upon, any law, regulation, requirement, contract or award relating to the
hours of employment, working conditions, wages, or compensation of employees or
former employees of Owner, or otherwise; and


(c)   that Manager shall have no responsibility or liability for the actual
design and/or performance of Manager’s construction supervision services or
general contracting services, as set forth above in Sections 3.3 and 3.4,
respectively, and that all liability for the actual performance of these
services in accordance with the requirements of third party contracts shall be
borne by the third party service providers who entered into such contracts with
Manager on behalf of Owner;


(d)   to defend promptly and diligently, at Owner’s sole expense, any claim,
action or proceeding brought against Manager and/or Owner arising out of, or
connected with, any of the foregoing, and to hold harmless and fully indemnify
Manager from any judgment, loss or settlement on account thereof.


     It is expressly understood and agreed that the foregoing provisions of this
Article shall survive the termination of this Agreement, but this shall not be
construed to mean that Owner’s liability does not survive as to other provisions
of this Agreement. Nothing contained in this Section 4.1 shall relieve Manager
from responsibility to Owner for gross negligence or willful misconduct or for
any act or omission not taken in good faith.

     4.2    Insurance. Owner agrees to purchase and carry public liability,
workmen’s compensation and such other insurance as may be necessary for the
protection of the interests of Owner and Manager. In each insurance policy,
Owner agrees that Manager shall be designated as a party insured with Owner. The
carrier and the amount of coverage in each policy shall be mutually agreed upon
by Owner and Manager. A certificate of each policy issued by the carrier shall
be delivered to Owner by Manager who shall have the authority and responsibility
to place the policies of insurance as well as the fire, extended coverage and
rent insurance to be carried on the Properties. Manager is authorized to receive
commission on insurance policies as is lawful and customary in the industry.
Owner’s fire and extended coverage insurance shall contain a waiver of
subrogation endorsement in favor of Manager, and Owner hereby waives all

12

--------------------------------------------------------------------------------

right of recovery against Manager based upon the negligence (other than gross
negligence) of Manager, its servants or employees, for real or personal property
loss or damage occurring to the Properties, or any part thereof, or any personal
property located therein, arising from any occurrence including, but not by way
of limitation, from perils insured against in standard fire and extended
coverage, vandalism, malicious mischief and sprinkler leakage contracts issued
in the states in which the Properties are located, whether or not such insurance
is carried.


ARTICLE V


MANAGER’S COMPENSATION

     5.1    Property Management Fee. Owner agrees to pay Manager no less than
monthly for its property management services provided pursuant to this
Agreement, the following property management fees:

(a)   Multifamily Properties. Manager shall be entitled to receive, as
compensation for the property management services performed by Manager in
connection with Owner’s multifamily Properties (as designated on Exhibit A), an
amount equal to five percent (5%) of the aggregate amount of the Gross Collected
Revenue from Owner’s multifamily Properties during the Term.


(b)    Commercial Office and Business Centers. Manager shall be entitled to
receive, as compensation for the property management services performed by
Manager in connection with the Properties that are commercial office and
business centers (as designated on Exhibit A), a “Commercial Property Management
Fee” that is determined by the rentable square footage of each commercial office
and business center Property, as follows:


(i)    If the Property consists of less than or equal to 200,000 rentable square
feet, then the Commercial Property Management Fee shall equal five percent (5%)
of the Gross Collected Revenue of such Property;


(ii)    If the Property consists of more than 200,000 rentable square feet but
less than or equal to 300,000 rentable square feet, then the Commercial Property
Management Fee shall equal four percent (4%) of the Gross Collected Revenue of
such Property;


(iii)    If the Property consists of more than 300,000 rentable square feet but
less than or equal to 500,000 square feet, then the Commercial Property
Management Fee shall equal three percent (3%) of the Gross Collected Revenue of
such Property;


(iv)    If the Property consists of more than 500,000 rentable square feet, then
the Commercial Property Management Fee shall equal two and one-half percent (2
½%) of the Gross Collected Revenue of such Property.


13

--------------------------------------------------------------------------------

(c)    Retail Centers. Manager shall be entitled to receive, as compensation for
the property management services performed by Manager in connection with the
Properties that are retail centers (as designated on Exhibit A), a Retail
Property Management Fee that is determined by the rentable square footage of
each retail Property, as follows:


(i)   If the Property consists of less than or equal to 250,000 rentable square
feet, then the Retail Property Management Fee shall equal five percent (5%) of
the Gross Collected Revenue of such Property;


(ii)   If the Property consists of more than 250,000 rentable square feet but
less than or equal to 500,000 square feet, then the Retail Property Management
Fee shall equal three percent (3%) of the Gross Collected Revenue of such
Property;


(iii)   If the Property consists of more than 500,000 square feet, then the
Retail Property Management Fee shall equal two percent (2%) of the Gross
Collected Revenue of such Property.


(d)   General. Notwithstanding the foregoing, in the event a third party
performs property management services, Owner shall reimburse Manager for all
reasonable costs of supervising and directing such third party.


     5.2    Construction Supervision Fee. Manager shall be entitled to receive,
as compensation for any construction supervision services performed by Manager
as described in Section 3.3 of this Agreement, five percent (5%) of the Hard
Construction Costs of each project for which Manager performs such services (the
“Construction Supervision Fee”). In addition, Owner shall reimburse Manager for
all reasonable expenses related to such construction supervision services.

     5.3    General Contractor Fee. Manager shall be entitled to receive, as
compensation for any general contractor services performed by Manager as
described in Section 3.4 of this Agreement, a general contractor fee (the
“General Contractor Fee”) comprised of the following:

(a)   twelve and one-half percent (12.5%) of the Hard Construction Costs of the
project to cover compliance with general conditions;


(b)   eight percent (8%) of the Hard Construction Costs of the project before
overhead and profits for Manager’s overhead component; and


(c)   five percent (5%) of the Hard Construction Costs of the project for
Manager’s profit component.


     In addition, Owner shall reimburse Manager for all reasonable expenses
related to such general contractor services.

14

--------------------------------------------------------------------------------

     5.4    Commercial Leasing Fee. Manager shall be entitled to receive, as
compensation for any commercial leasing services performed by Manager pursuant
to this Agreement (unless Manager hires a non-affiliated party to perform such
services), the following Commercial Leasing Fees:

(a)   New Leases. Upon the execution of a new commercial lease at any of Owner’s
commercial office buildings, business centers or retail Properties, Manager
shall be entitled to receive a commercial leasing fee in an amount equal to four
percent (4%) of the Gross Rental Amount of such lease; provided, however, that,
if Manager works with a Cooperating Broker in connection with the execution of
such lease, Manager’s commercial leasing fee shall be two percent (2%) of the
Gross Rental Amount due under the lease and Owner agrees to pay directly to the
Cooperating Broker a commercial leasing fee of up to four percent (4%) of such
Gross Rental Amount.


(b)   Renewals. Upon the execution of any extension or renewal of an existing
commercial lease at any of Owner’s commercial office buildings, business centers
or retail Properties, Manager shall be entitled to receive a Commercial Leasing
Fee at the time any of Owner’s existing commercial tenants renews its lease in
an amount equal to two percent (2%) of the Gross Rental Amount of such lease
during the renewal period of the lease; provided, however, that, if Manager
works with a Cooperating Broker in connection with the execution of such
renewal, Manager’s commercial leasing fee shall be two percent (2%) of the Gross
Rental Amount due under the lease and Owner agrees to pay directly to the
Cooperating Broker a commercial leasing fee of up to two percent (2%) of such
Gross Rental Amount.


     Notwithstanding the foregoing, in the event a third party performs
commercial leasing services that result in a new lease or a renewal of an
existing lease, Owner shall reimburse Manager for all reasonable costs of
supervising and directing such third party.

     5.5    Disposition Fee. Manager shall be entitled to receive, as
compensation for the services performed pursuant to Section 3.6 of this
Agreement in connection with the disposition of a Property, a disposition fee
(the “Disposition Fee”) in an amount equal to a percentage of the Aggregate
Sales Price of such Property as follows:

(a)   If the Aggregate Sales Price of such Property is less than Five Million
Dollars ($5,000,000), then the Disposition Fee shall be an amount equal to four
percent (4%) of the Aggregate Sale Price; provided, however, that if Manager
works with a Cooperating Broker in disposing of such Property, the Disposition
Fee shall be an amount equal to six percent (6%) of the Aggregate Sales Price
and shall be split between Manager and the Cooperating Broker in accordance with
an agreement between such parties;


(b)   If the Aggregate Sales Price of such Property is at least Five Million
Dollars ($5,000,000) but less than Ten Million Dollars ($10,000,000), then the
Disposition Fee shall be an amount equal to three percent (3%) of the Aggregate
Sales Price; provided, however, that if Manager works with a Cooperating Broker
in disposing of such Property, the Disposition Fee shall be an amount equal to
four and one-half


15

--------------------------------------------------------------------------------

percent (4.5%) of the Aggregate Sales Price and shall be split between Manager
and the Cooperating Broker in accordance with an agreement between such parties;


(c)   If the Aggregate Sales Price of such Property is at least Ten Million
Dollars ($10,000,000) but less than Twenty Million Dollars ($20,000,000), then
the Disposition Fee shall be an amount equal to two percent (2%) of the
Aggregate Sales Price; provided, however, that if Manager works with a
Cooperating Broker in disposing of such Property, the Disposition Fee shall be
an amount equal to three percent (3%) of the Aggregate Sales Price and shall be
split between Manager and the Cooperating Broker in accordance with an agreement
between such parties;


(d)   If the Aggregate Sales Price of such Property is at least Twenty Million
Dollars ($20,000,000) but less than Fifty Million Dollars ($50,000,000), then
the Disposition Fee shall be an amount equal to one and one-half percent (1.5%)
of the Aggregate Sales Price; provided, however, that if Manager works with a
Cooperating Broker in disposing of such Property, the Disposition Fee shall be
an amount equal to two and one-half percent (2.5%) of the Aggregate Sales Price
and shall be split between Manager and the Cooperating Broker in accordance with
an agreement between such parties; and


(e)   If the Aggregate Sales Price of such Property is Fifty Million Dollars
($50,000,000) or more, then the Disposition Fee shall be one percent (1%) of the
Aggregate Sales Price; provided, however, that if Manager works with a
Cooperating Broker in disposing of such Property, the Disposition Fee shall be
an amount equal to two percent (2%) of the Aggregate Sales Price and shall be
split between Manager and the Cooperating broker in accordance with an agreement
between such parties.


     In addition to the Disposition Fee, Owner shall reimburse Manager for all
reasonable direct out-of-pocket expenses incurred in closing a transaction that
generates a Disposition Fee. Notwithstanding the foregoing, if Manager works
with a Cooperating Broker in disposing of a Property, Owner shall not be
obligated to pay the Disposition Fee until Manager submits written direction to
Owner that establishes the manner in which the Disposition Fee will be split
between the Manager and the Cooperating Broker. Further notwithstanding the
foregoing, the Disposition Fee shall not exceed One Million Dollars ($1,000,000)
if Manager disposes of a Property without working with a Cooperating Broker and
One Million Five Hundred Thousand Dollars ($1,500,000) if Manager works with a
Cooperating Broker in disposing of a Property.

     5.6    Condominium Conversion Fee. In the event Owner markets individual
condominiums for sale, Manager shall have the exclusive right to be the listing
broker for such condominiums and shall be entitled to the prevailing market fee
for selling such condominiums. Such fee shall be determined by the board of
directors of the managing general partner of Owner, by the affirmative vote of
its independent directors.

16

--------------------------------------------------------------------------------


ARTICLE VI


EXPENSES

     6.1    Reimbursement of Expenses. Manager shall reimburse itself out of the
rental income or other working capital sources from the Properties, or
alternatively, Manager may bill Owner, whereupon Owner shall promptly reimburse
Manager (without interest thereon) for reasonable:

(a)   Marketing and advertising expenses;


(b)   Out-of-pocket expenses incurred for electricity, gas, telephone,
janitorial services, snow removal, window cleaning, vermin extermination, cable
television, computer or Internet services, landscaping and any other services
for the Properties that are customarily performed by an outside vendor other
than the property manager;


(c)   Out-of-pocket expenses incurred to hire legal counsel and institute any
and all legal actions or proceedings for:


(i)   the collection of rents or other income from the Properties;


(ii)   the eviction of tenants or other persons from the Properties;


(iii)   to prepare lease and lease amendments and render advice with respect to
existing tenancies; and


(iv)   to institute or defend any proceedings or actions involving vendors of
the Properties whereupon the Owner or Manager is a party.


(d)   Costs of accounting, tax return preparation, transfer agent, data
processing, duplicating, investor communication, technology, legal, marketing,
payroll, employee benefits, and other services, as well as the filing of any
reports with any applicable government agencies, such as the SEC or a national
securities exchange;


(e)   Cost of goods and materials used for the Properties on behalf of Owner and
obtained from parties unaffiliated with Manager;


(f)   Salaries, wages, fringe benefits, health insurance, travel expenses and
other charges paid to, or for the benefit of any personnel (including
out-of-pocket expenses associated with such personnel) working at the Properties
or who perform functions in connection with the Properties, other than the
chairman and the chief executive officer of Manager.


17

--------------------------------------------------------------------------------


ARTICLE VII


MISCELLANEOUS

     7.1    Deferral. Notwithstanding anything herein to the contrary, if Owner
is unable to pay any Management Fees or Expenses due hereunder, Manager shall
have the right to defer the collection of such Management Fees or Expenses. In
addition, Manager shall have the right to accrue interest at the Prime Rate plus
three hundred (300) basis points on any unpaid Management Fees or Expenses from
the date such items are due through the date that Owner pays such Management
Fees, Expenses and accrued interest.

     7.2    Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given, delivered and received:
(a) when delivered, if delivered personally by a commercial messenger delivery
service with verification of delivery; (b) three (3) Business Days after
mailing, when sent by registered or certified mail, return receipt requested and
postage prepaid; (c) one (1) Business Day after delivery to an overnight courier
service, when delivered to an overnight courier service providing documented
overnight service; (d) on the date of delivery if delivered by facsimile and
electronically confirmed before 5:00 p.m. (addressee’s local time) on any
Business Day, with confirming copy sent by overnight courier service; or (e) on
the next Business Day if delivered by facsimile and electronically confirmed
either after 5:00 p.m. (addressee’s local time) or on a non-Business Day, in
each case addressed as follows:

  Owner:

NTS Realty Holdings Limited Partnership
c/o NTS Realty Capital, Inc.
10172 Linn Station Road
Louisville, Kentucky 40223
Attention: Brian F. Lavin, President
Phone: (800) 928-1492, Ext. 360
Fax: (502) 426-4994


  Manager:

NTS Development Company
10172 Linn Station Road
Louisville, Kentucky 40223
Attention: Gregory A. Wells, Chief Financial Officer
Phone: (800) 928-1492, Ext. 190
Fax: (502) 426-4994


     Either party to this Agreement may designate a different address for the
service of notices pursuant to this Agreement by serving written notice upon the
other by registered or certified mail.

18

--------------------------------------------------------------------------------

     7.3    Entire Agreement. This Agreement, together with its attached
Exhibits, constitutes the entire agreement between the parties hereto and no
modification hereof shall be effective unless made by supplemental agreement, in
writing, executed by both parties hereto.

     7.4    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Kentucky without regard to its
conflict of laws rules.

     7.5    Assignment. Manager shall not assign this Agreement or any interest
herein without the prior written consent of Owner, and any attempted assignment
without such consent shall be void and of no effect; provided, however, that
Manager may assign this Agreement to any entity controlled by Manager or Owner,
whether such control is in the form of voting or operations. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the successors and assigns of the parties hereto.

     7.6    Interpretation. The headings contained in this Agreement are for
convenience of reference only and shall not limit or otherwise affect in any way
the meaning or interpretation of the Agreement. All references to any document
or exhibit shall be deemed to include all supplements and/or amendments to such
documents or documents entered into in accordance with this Agreement.

     7.7    Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

     7.8    No Waiver. The making of, or failure to make, any payment, take any
actions or waive any rights shall not be deemed an amendment of this Agreement
nor a consent to such action or to any future action or failure to act, unless
the party required to so consent or act expressly agrees in writing. No waiver
by any party of any breach of any provision of this Agreement shall be construed
as a waiver of any continuing or succeeding breach of such provision, a waiver
of the provision itself, or a waiver of any right, power or remedy under this
Agreement. No notice to, or demand on, any party in any case shall, of itself,
entitle such party to any other or future notice of demand in similar or other
circumstances.


[SIGNATURE PAGE FOLLOWS IMMEDIATELY]

19

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year first above written.


OWNER:

NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited partnership

By:   NTS REALTY CAPITAL, INC., a Delaware
        corporation, it managing general partner

        By:   /s/ Brian F. Lavin
              ——————————————
              Brian F. Lavin
              President



MANAGER:

NTS DEVELOPMENT COMPANY, a Kentucky
corporation

By:   /s/ Gregory A. Wells
      ——————————————
      Gregory A. Wells
      Chief Financial Officer




20

--------------------------------------------------------------------------------


EXHIBIT A

As of April 11, 2006


MULTIFAMILY PROPERTIES

Castle Creek Apartments, Indianapolis, Indiana

Lake Clearwater Apartments, Indianapolis, Indiana

Park Place Apartments, Lexington, Kentucky

The Grove at Richland Apartments, Nashville, Tennessee

The Grove at Whitworth Apartments, Nashville, Tennessee

The Grove at Swift Creek, Chesterfield County, Virginia

The Lakes Apartments, Indianapolis, Indiana

The Willows of Plainview Apartments, Louisville, Kentucky

Willow Lake Apartments, Indianapolis, Indiana



OFFICE BUILDINGS

Anthem Office Center, Louisville, Kentucky

Atrium Center, Louisville, Kentucky

NTS Center, Louisville, Kentucky

Plainview Center, Louisville, Kentucky

Plainview Point Office Center Phases I and II, Louisville, Kentucky

Plainview Point Office Center Phase III, Louisville, Kentucky

Sears Office Building, Louisville, Kentucky

Springs Medical Office Center, Louisville, Kentucky

Springs Office Center, Louisville, Kentucky

--------------------------------------------------------------------------------


BUSINESS CENTERS

Blankenbaker Business Center I, Louisville, Kentucky

Blankenbaker Business Center II, Louisville, Kentucky

Clarke American, Louisville, Kentucky

Commonwealth Business Center Phase I, Louisville, Kentucky

Commonwealth Business Center Phase II, Louisville, Kentucky

Lakeshore Business Center Phase I, Fort Lauderdale, Florida

Lakeshore Business Center Phase II, Fort Lauderdale, Florida

Lakeshore Business Center Phase III, Fort Lauderdale, Florida

Peachtree Corporate Center, Atlanta, Georgia



RETAIL

Bed, Bath & Beyond, Louisville, Kentucky

Outlets Mall, Louisville, Kentucky

Springs Station, Louisville, Kentucky



GROUND LEASES

ITT Parking Lot, Louisville, Kentucky